Exhibit 10.7

 

Confidential Pricing Information Omitted: Certain pricing information has been
omitted from this agreement pursuant to a request for confidential treatment
filed with the Securities and Exchange Commission. Such omissions in this
agreement are marked with the symbol $***. The confidential information has been
filed separately with the Securities and Exchange Commission.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1.         Contract ID Code
Firm-Fixed-Price

Page  1 of 57

2. Amendment/Modification No.

P00057

3. Effective Date

2005 Mar 29

4. Requisition/Purchase Req. No.



SEE SCHEDULE

5. Project NO. (If Applicable)

6.         Issued By
TACOM WARREN
AMSTA-AQ-ATBB 
AMES VICTOR (586) 574-7924
WARREN, MICHIGAN 48397-5000

Code

W56H2V

 

7.         Administered By (If other than Item 6)
DCMA STEWART & STEVENSON

SEALY

P.O. BOX 457
SEALY, TX 77474-0457 

 

Code

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HTTP://CONTRACTIN.TACOM.ARMY.MIL

 

 

 

 

 

 

EMAIL: VICTORJ@TACOM.ARMY.MIL

 

SCD

A

PAS

NONE

ADP PT

 

NQ339

 

 

8.         Name and Address of Contractor (No., Street, City, County, State
and Zip Code)

STEWART & STEVENON TACTICAL VEHICLE SYSTEMS, LP
5000 I-10 WEST
SEALY, TX 77474-9506




o

9A. Amendment of Solicitation No.

 

 

9B. Dated (See Item 11)

ý

10A. Modification of Contract/Order No.

DAAE07-03-C-S023

 

 

TYPE OF BUSINESS: Large Business Performing in U.S.

 

10B. Dated (See Item 13)

 

 

Code:OFW39

Facility Code

 

2003APR17

 

 

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

o The above numbered solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offers
o Is extended, ois not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing items 8 and 15, and returning ____________ copies of the
amendments; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REGECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12. Accounting And Appropriation Data (If required)

 

13. THIS ITEM ONLY APPLIES TO MODIFICATIONS OF CONTRACTS/ORDERS
It Modifies the Contract/Order No. As Described in Item 14

o

 

A.

This Change Order is Issued Pursuant To:  The Changes Set Forth In Item 14 Are
Made In  The Contract/Order No. In Item 10A.

ý

 

B.

The Above Numbered Contract/Order Is Modified to Reflect The Administrative
Changes (such as changes in paying office, appropriation data, etc.) Set forth
In Item 14, Pursuant To The Authority of FAR43.103(b).

o

 

C.

This Supplemental Agreement Is Entered Into Pursuant To Authority Of:

o

 

D.

Other (Specify type of modification and authority)

 

 

 

E. IMPORTANT:  Contractoro is not, o is required to sign this document and
return __________ copies to the Issuing Office.

 

14. Description of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

SEE SECOND PAGE FOR DESCRIPTION

 

Contract Expiration Date:  2008NOV15 

 

Except as provided herein, all terms and conditions of the document referenced
in item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. Name And Title of Signer (Type or print)
Sam Besase
Supervisor of Commercial Contracts

 

16A. Name and Title of Contracting Officer (Type or print)
DENISE MIKA
MIKAD@TACOM.ARMY.MIL  (586) 574-6506

15B. Contractor/Offeror

 

15C. Date Signed

 

16B. United State of America

 

16C. Date Signed

 

 

 

 

 

 

 

SS//

 

 

29 MAR 2005

 

SS//

 

2005 MAR 29

(Signature of person authorized to sign)

 

 

 

 

(Signature of Contracting Officer)

 

 

NSN 7540-01-152-8070

 

30-105-02

 

STANDARD FORM 30 (REV.10-83)

PREVIOUS EDITIONS UNUSABLE

 

 

 

Prescribed by GSA FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------


 

CONTINUATION SHEET

 

Reference No. of Document Being Continued

PIN/SIN  DAAE07-03-C-S023                                   MOD/AMD  P00057

 

Page  2 of 57

Name of Offeror or Contractor:  STEWART & STEVENSON TACTICAL VEHICLE SYSTEMS, LP

 

SECTION A – SUPPLEMENTAL INFORMATION

 

CONTRACT AMOUNT:

$***

 

 

 

 

THIS MOD:

$***

 

 

 

 

CURRENT AMOUNT:

$***

 

 

1.               The purpose of modification P00057 is to make the following
changes (all text changes are followed by a single asterisk unless in a SLIN
narrative):

 

a.               Section B, in order to correct a series of administrative
errors, SLINs 3101AA, 3102AA, 3104AA, and 3104AB are hereby deleted and replaced
by SLINs 3101AC, 3102AC; 3104AC, and 3104AD.

 

b.              Section B:  Change the delivery data in the following PY3
SLINs:  3101AB, 3102AB, 3103AA, 3103AB, 3106AA, 3106AB, 3107AA, 3107AB, 3108AA,
3108AB, 3109AA, 3109AB, 3111AA, 3111AB, 3113AA, 3113AB, 3116AA, and 3116AB.

 

c.               Section B, SLINs 3101AB, 3102AB, 3103AA, 3103AB, 3105AA,
3105AB, 3106AA, 3106AB, 3107AA, 3107AB, 3108AA, 3108AB, 3109AA, 3109AB, 3111AA,
3111AB, 3113AA, 3113AB, 3114AA, 3114AB, 3116AA, 3116AB, and the following text:

 

“The Contractor is permitted, at no additional cost to the Government, to
expedite delivery under any PY3 SLIN for all deliveries due prior to 01 Mar 2006
without separate written PCO approval.  Any additional Care & Storage costs
resulting from an accelerated delivery shall be the Contractor’s
responsibility.  The Government will be responsible for Care and Storage costs
after 180 days have lapsed from the delivery dates contained in Attachment 23
dated 07 Mar 05 for SLIN 31      .”

 

d.              Section J, Attachment 23, delivery schedule:

 

(1)          Adjust the Program Year 3 base quantities, delivery dates, for the
SLINs identified in paragraph 1.a. above.

 

(2)          Change the date of Attachment 23 from “07 Mar 05” to “28 Mar 05”.

 

2.               The Contractor hereby remises, releases and discharges the
Government from all civil liabilities, obligations, claims, appeals, and demands
which are based on the incorporation of the above referenced changes into the
contract, whether administrative or judicial, legal or equitable, or direct or
indirect.

 

3.               As a result of Modification P00057, the total contract funding
is unchanged at $***.

 

4.               All other terms and conditions of the contract remain
unchanged.

 

 

*** END OF NARRATIVE A 057 ***

 

--------------------------------------------------------------------------------